MEMORANDUM **
California state prisoner Donald Hill appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging defendants’ failure to treat Hill’s hypertension and back and knee pain amounted to deliberate indifference. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment in favor of defendants where the record shows that physicians and staff at High Desert State Prison monitored Hill on several occasions, treated his hypertension with prescription drugs and his pain with Motrin, ordered x-rays of his knee, and referred him for an orthopedic consult. The record also shows the Medical Authorization Review (“MAR”) Committee approved Hill’s request for arthroscopic knee surgery and denied his request for a cardiology consultation because it concluded his hypertension was adequately treated by monitoring and medication. Hill’s surgeon later can-celled his knee surgery because of Hill’s high blood pressure and recommended a cardiac consultation. This evidence merely shows a difference of opinion between Hill and his treating physicians and the MAR, and between the MAR and Hill’s surgeon, which does not constitute an Eighth Amendment violation. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989), Hill’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.